DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 12-16 are allowed.

The following is an examiner’s statement of reasons for allowance: the Information Disclosure Statement received on March 08, 2021 (“IDS”) does not adversely affect the patentability of the pending claims.  The instant application was previously allowed by the Notice of Allowance mailed on March 03, 2021 (“NOA”).  Subsequent to this NOA Applicant submitted the IDS.  This IDS only lists one document, the Examination Report for Australian Patent Application No. 2019227731 dated December 7, 2020.  While the Examination Report does reject claims in the Australian Patent Application the rejections explicitly follow those made in the Non-Final Rejection for US application 16/277169 mailed July 23, 2020.  So the prior art relied .    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             March 10, 2021